                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 17-12201-RGS

                              MARCO COSTA

                                      v.

        MASSACHUSETTS PARTNERSHIP FOR CORRECTIONAL
                   HEALTHCARE, LLC, et al.

            MEMORANDUM OF DECISION AND ORDER ON
               DEFENDANTS’ MOTION TO DISMISS

                              January 3, 2019

STEARNS, D.J.

      On August 7, 2018, this court allowed the motion filed by

Massachusetts Partnership for Correctional Healthcare (MPCH) and its

employees, Thomas Groblewski, Rebecca Lubelczyk, Stephanie Byron, and

Megan McDermott, to dismiss inmate Marco Costa’s federal and state claims

against them. See Dkt #44 and #55. The court held that the Prison Litigation

Reform Act (PLRA) compels dismissal of Costa’s federal claims (civil rights

claims under 28 U.S.C § 1983, the Americans with Disabilities Act (ADA), 42

U.S.C. § 12101 et seq., and § 504 of the Rehabilitation Act, 29 U.S.C. § 794),

Compl. ¶ 1, as he had failed to exhaust his administrative remedies. Costa’s

state claims (all related to allegations of medical malpractice) were also
dismissed without prejudice, as Costa had ignored Massachusetts state

administrative prerequisites for filing tort claims.

      Officials and employees of the Massachusetts Department of

Corrections     (DOC)     –    Superintendent     Sean   Medeiros,     Deputy

Superintendent Lynn Lizotte, Deputy Superintendent Kristie Ladoucer,

Captain Andrew Rego, Lt. Brett Barros, and Sgt. Antonio Servello

(administrative defendants) – had also moved for dismissal. See Dkt #41.

After several extensions to Costa’s opposition deadline, with an ultimate

expiration date of August 3, 2018, Costa filed an Amended Complaint on

August 8, 2018. The Amended Complaint added a “medical defendant,”

Maureen Atkins, a registered nurse employed by MPCH “at all relevant

times”; an administrative defendant, Cynthia Summer; and offered some

scattered factual assertions (without anchoring dates); together with

numerous exhibits, most of which cannot be considered for purposes of a

motion to dismiss. See Dkt #85 at n.2. After reviewing the Complaint (and

the Amended Complaint), the court dismissed the administrative defendants

holding that, taking the plausible factual allegations in the Complaint as true

and drawing all reasonable inferences in Costa’s favor, he had failed to plead

facts to support his claims for relief.




                                          2
      While accepting Costa’s representations regarding the timing of his

mailing of the Amended Complaint, a further review proves no more

beneficial for Costa than the original Complaint. As an example, while Costa

names Maureen Aktins as a party and adds her in his requests for relief, he

includes no factual assertions to support bringing her into this litigation, and

fails to specify anything that she did, whether right or wrong, as part of his

medical care. Similarly, Costa simply accuses Cynthia Summer, without any

factual predicate, of failing to become involved in his medical care. See Am.

Compl. ¶¶ 57 and 64. Costa’s Amended Complaint, in other words, consists

of “bare assertions” and conclusory statements, and adds nothing to alter the

court’s original grounds for dismissal. See 28 U.S.C. § 1915A (“The court

shall review . . . as soon as practicable after docketing, a complaint in a civil

action in which a prisoner seeks redress from a government entity or officer

or employee of a government entity. On review, the court shall . . . dismiss

the complaint . . . if the complaint . . . fails to state a claim upon which relief

can be granted.”). Accordingly, the Amended Complaint is DISMISSED and

the motion for reconsideration is DENIED.

                               SO ORDERED.

                               /s/ Richard G. Stearns__________
                               UNITED STATES DISTRICT JUDGE



                                        3
